--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

CONSULTING SERVICES AGREEMENT
 
THIS AGREEMENT made as of the1st day of January, 2015.
 
BETWEEN:
 
HCi VioCare, a company incorporated under the laws of the State of Nevada, USA,
having its registered office at 123 W. Nye Lane, Suite 129, Carson City, NV
89706, U.S.A. (the "Company") of the first part
 
AND
 
MIKULAS DYLOWICZ, an individual with a mailing address of Na Vysine 1878, Ceska
Trebova 56002, Czech Republic (the "Consultant")
 
WHEREAS
 
 
 
A.
The Company is a US reporting company carrying on the business of health care
services on Prosthetics, Orthotics, Rehabilitation, Diabetes and the research
and development of IP opportunities on the above mentioned field.

 
      B.           The Company wishes to retain the Consultant to provide
services to the Company as more particularly described in Contract Services, as
defined herein;


 
C.
The Consultant has agreed to provide the services and has agreed to act as a
consultant to the Company, and its affiliates, in accordance with the provisions
of this Agreement.

 


NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
the mutual covenants and agreements hereafter set forth, the parties hereto do
hereby covenant and agree as follows:
 
1.      Appointment and Duties
 
1.1    Appointment and Duties. The Company hereby retains the Consultant to
render to the Company the services described in the Consulting Services
Description attached hereto as Exhibit A (the "Contract Services"). The
Consultant shall provide the services personally and shall sub-contract with
such other persons as determined by the Consultant to provide the Contract
Services.

 
1

--------------------------------------------------------------------------------

 
 
1.2    Variation. The particulars of the Contract Services may be changed from
time to time by mutual written agreement without thereby terminating this
Agreement, and, notwithstanding any such change, the Contract Services shall be
construed as continued under this Agreement as
modified  unless,  and  until,  this  Agreement  is formally terminated in
writing or expires.
 
1.3    Independent Contractor. The Consultant shall be an independent contractor
and not the servant, employee or agent of the Company. The Consultant shall
perform the services and discharge his related duties under the general
direction of the proper officers of the Company and shall be subject to the
control of the Board of Directors or the senior executives of the Company
(“CEO”) in respect of the manner in which he performs the Contract Services or
otherwise carries out the instructions and directions it may be given from time
to time in relation to the Contract Services. Except as specifically provided in
this Agreement, Consultant will not be eligible for, and hereby knowingly and
voluntarily waives, any and all employee benefits that Company provides to its
common law employees, nor will Company make deductions from payments made to
Consultant for taxes, including without limitation, local state or federal
sales, use, excise, personal property or other similar taxes or duties, all of
which will be Consultant’s responsibility. Consultant shall be solely
responsible for and shall make proper and timely payment of any withholding or
other taxes, such as the Consultant’s estimated state and federal income taxes
and self-employment tax. Consultant agrees to indemnify and hold Company
harmless from any liability for, or assessment of, any such taxes imposed on
Company by relevant taxing authorities. Consultant will have no authority to
enter into contracts that bind Company or create obligations on the part of
Company without the prior written authorization of Company.
 
2. TERM
 
Term. The Consultant shall provide the Contract Services in accordance with the
provisions of this Agreement during the term commencing on January 1, 2015 (the
"Commencement Date") and, except in the case of earlier termination as
hereinafter specifically provided for, shall continue for indefinite period. The
Term maybe altered to definite period by mutual agreement upon the within terms,
or such other terms, as the Company and the Consultant may agree in writing.
 
3. TIME AND PLACE OF SERVICE
 
3.1   Time of Performance. Unless otherwise provided in Contract Services, the
Consultant shall perform the Contract Services at such times and during such
hours as the proper officers of the Company may request and that are
commensurate with prevailing industry standards and practice for the performance
of such services in accordance with sound and efficient business practice.
 
3.2    Place of Service. The Consultant acknowledges that in providing services,
the Consultant may be required from time to time to travel and provide services
elsewhere than at the Consultant’s principal offices, and/or other branch
offices as may be established, and the Consultant agrees to such amount of
travel away from the principal office of the Consultant as may be reasonably
necessary for the purposes of the Company's business and the Company agrees to
reimburse all reasonable travel and related expenses incurred by the Consultant
in that regard provided that such travel and expenses are pre-approved by the
Company.
 
3.3    Reports and Ownership. The Consultant shall from time to time  upon the
request of the CEO, or other proper executive officers of the Company, fully
inform such officers of the work done and to be done by the Consultant in
connection with the provision of the Contract Services in such detail as may be
reasonably requested and permit the Company, and its officers, and other
representatives, at all reasonable times to inspect, examine, review and copy
all findings, data, specifications, drawings, reports, analyses, documents,
financial, operating, technical and other information whether complete or
incomplete (collectively the "Material") that have been produced, received or
acquired by the Consultant, or provided by the Company, or third parties to the
Consultant, as a result of this Agreement. All such Material, and any equipment,
machinery or other property provided by the Company to the Consultant as a
result of this Agreement, shall be the exclusive property of the Company and
shall be immediately delivered by the Consultant to the Company, or its
representatives, upon giving notice to the Consultant requesting delivery of the
Material, equipment, machinery, or other property, whether that notice is given
before, upon, or after the expiration or sooner termination of this Agreement.
 
 
2

--------------------------------------------------------------------------------

 


3.4    Conflict of Interest. The Consultant shall refer to the CEO, or the
executive officers of the Company, for consideration of all matters and
transactions in which the Consultant is, or may intend to be, involved and in
respect of which a real, or perceived, conflict of interest between the
Consultant and the Company, or another client of the Consultant, and the Company
may arise, however remote the possibility, and shall not continue or proceed
with such matters, or transactions, until the written approval of the CEO, or
the proper executive officers, is obtained. Nothing in this subsection 3.4 is
intended to limit in any way the Consultant's fiduciary obligations and duties
to the Company which may arise by law or in equity.
 
4.           REMUNERATION AND BENEFITS
 
4.1           Fees.
 
The remuneration to be paid to the Consultant for all services to be rendered by
him under  this  Agreement  to  the  Company  shall  be  euro TWO THOUSAND
(2,000.00€)  per  month,  payable  in advance on the 1st calendar day of each
month by check or wire transfer to such address or bank as provided by the
Consultant.


4.2    Expenses. The Company will reimburse the Consultant for all reasonable
and documented travel related expenses and business expenses incurred in
relation to the Company's business in the performance of the Contract Services.
All expenses shall be prior approved by the Company.
 
5.  TERMINATION
 
5.1     Termination by Consultant. The Consultant may terminate this Agreement
by giving written notice of termination to the Company if the Company is in
material default of any of its obligations under Section 4 hereof and fails to
cure such default within thirty (30) days of delivery of a notice of default in
writing to the Company from the Consultant. Termination date is considered the
last day of the thirty (30) days given written notice (the "Termination Date").
 
5.2     Termination by the Company. The Company may immediately terminate this
Agreement and the engagement of a Consultant hereunder if the Consultant is in
material default of any of its obligations under this Agreement. Also, the
Company may terminate this Agreement at any time without cause, or reason, upon
giving sixty (60) days prior notice in writing to the Consultant. Termination
date is considered the last day of the sixty (60) days given written notice (the
"Termination Date").
 
5.3    Effective of Termination. Subject to section 5.2, upon termination of
this Agreement, the Consultant shall be entitled to the Fee, and any other
benefits, and any reasonable accrued expenses incurred on behalf of the Company,
due to him up to and including the date of termination. No obligation(s) of the
Company to the Consultant are further to the ones above mentioned in this
sub-clause 5.3 arising from the termination of this Contract as per the
provisions of this Clause 5. The termination of the Consultant's engagement
under this Agreement shall not end the obligations of the Consultant under
Section 6, which obligation shall continue and survive such termination.
 
5.4    Resignation and Surrender of Documents. Upon any termination of this
Agreement, including expiration of the Term without renewal in case this
Agreement will be altered accordingly, the Consultant shall, unless otherwise
requested by the Company, return to the Company, promptly upon the Company’s
written request therefore, any equipment, documents, photographs, all books of
account, records, reports and any other property containing Confidential
Information which were received by Consultant pursuant hereto without retaining
copies thereof.
 
 
3

--------------------------------------------------------------------------------

 


 
6.       CONFIDENTIAL INFORMATION AND RESTRICTIVE COVENANT
 
6.1   Confidential Information. The Consultant understands that Confidential
Information received by Consultant in the course of the engagement with the
Company is considered by the Company to be confidential in nature and must be
treated as such. In consideration for being engaged as a consultant by the
Company as aforesaid, Consultant agrees to the covenants herein, and will not,
without the express written consent of the Company, use Confidential Information
for any purpose other than to provide the consulting services for the benefit of
the Company, or for which Consultant is engaged.
 
The Consultant acknowledges the following:
 
 
(a)      In connection with providing the Contract Services, the Consultant will
have access to financial, operating, technical, and other information concerning
the Company (which for the purposes of this Section includes subsidiaries and
affiliates of the Company) and its business opportunity and assets and which is
either; non-public, confidential, or proprietary in nature.   All such
information furnished to you by the CEO, or executives of the Company, or any of
its officers, consultants, advisors or other representatives, and all analyses,
compilations, data, studies, or other  documents made available to you, or its
representatives, or prepared by you in connection with providing the Contract
Services, are hereinafter collectively referred to as the "Confidential
Information".

 
 
(b)   The Confidential Information includes not only written information but
information transferred, or retained, orally, visually, electronically or by any
other means.

 
 
(c)     The Company is a reporting issuer and the Consultant acknowledges that
there will be restrictions on the purchase, or sale, of Company securities
imposed by applicable United States securities laws and other domestic and
foreign laws relating to the possession of material information about a public
company which has not previously been made available to the public at
large.  The Consultant agrees that neither it, no r its employees, will not
sell, pledge, hypothecate or otherwise transfer or dispose of, or offer for
sale, or solicit offers to purchase, any securities of the Company while
Consultant is in possession of any material non-public information.

 
6.2     Non-Disclosure. In relation to Confidential Information, the Consultant
agrees as follows:
 
  
(a) The Consultant will keep in confidence all Confidential Information.

 
 
(b)    The Consultant will not, either during the term of the contract with the
Company, or at any time thereafter, disclose, or reveal, in any manner
whatsoever the Confidential Information to any other person, except as required
to carry out the terms of its engagement, or as required by law, nor shall he
make any use thereof, directly or indirectly, for any purpose other than the
purposes of the Company and the Consultant shall not disclose, or use for any
purposes, other than those of the Company, the Confidential Information.  The
term "person" as used in this Section 6 shall be interpreted very broadly and
shall include without limitation any corporation, company, joint venture,
partnership or individual.

 
 
(c)      In the event that the Consultant's service with the Company is
terminated, for any reason whatsoever, Consultant shall return to the Company,
promptly upon the Company's written request therefor, any documents,
photographs, magnetic tapes, computer disks and other property containing
Confidential Information which were received by Consultant pursuant hereto, or
prepared by Consultant in the course of providing the Contract Services, without
retaining copies hereof.

 
6.3     Public  Domain. The provisions of this Section 6 relating to
Confidential Information will not apply to any part of such Confidential
Information which the Consultant can clearly demonstrate, to the satisfaction of
the Company, is now, or subsequently becomes, part of the public domain through
no violation of the provisions hereof or was in the Consultant's lawful
possession prior to its disclosure to Consultant by the Company.
 
6.4   Consultant agrees that it will not, without prior written consent of
Company, use in advertising, publicity or otherwise, the name of Company or
refer to the existence of this Agreement in press releases, advertising, or
materials distributed to prospective customers.
 
7.  RELEASE AND INDEMNITY
 
7.1     Release. The Consultant releases and forever discharges the Company from
all actions, causes of action, claims and demands, for or by reason of any
damage, loss or injury to the person and property of the Consultant or any
consequential damage flowing from such damage, loss or injury which may be
sustained in respect of any incident during the term of this contract or the
performance of services by the Consultant to the Company.
 


 
4

--------------------------------------------------------------------------------

 
7.2     Indemnity. The Consultant shall indemnify and hold harmless the Company,
its agents and employees from and against all claims, demands, losses, costs,
damages, actions, suits or proceedings by third parties that arise out of, or
are attributable to, the Consultant's performance of services under this
contract including without limitation Company shall be entitled to specific
performance and enforcement of the terms hereof those relating to bodily injury,
sickness, disease or death of the Consultant or loss or damage or destruction of
property of the Consultant.


The Company agrees to save and hold harmless Consultant from, and against, any
and all claims, causes of action, lawsuits, losses, and liability brought or
assessed by third parties against the Company, its principals and shareholders,
and Consultant arising out of any damage or injury occasioned by or in
connection with the Consultant’s performance of the Contract Services, and from
and against all liability for costs, fees, and legal expenses in connection
herewith, except in the event Consultant should be found guilty of willful
misconduct or gross negligence.  Consultant’s liability, if any, shall in no
event exceed the amount of professional fees paid to Consultant by the Company
for services rendered.
 
Additionally, the Company shall assume all obligations and liability associated
with regulatory compliance in all applicable jurisdictions as relate to
securities laws and other regulations that shall govern the operation,
financing, and corporate governance of the Company. The Consultant shall not be
asked to perform any tasks, or duties, that would contravene such regulations.
 
8.  NOTICE
 
Any notice or other writing required, or permitted, to be given hereunder shall
be deemed to be sufficiently given if delivered, or if mailed by registered
mail, or by e-mail, addressed as follows:
 
In the case of the Company:
 


   Contact – Nikolaos Kardaras
   (+44) 0808 178 4373
   Centrum Offices,
   38 Queen Street, Glasgow,
   UK G1 3DX
 
In the case of the Consultant:
 
Mikulas Dylowicz
Na Vysine 1878,
560 02 Ceska Trebova,
Czech Republic
 
Any such notice given as aforesaid shall be deemed to have been given to the
parties hereto if delivered, when delivered, or if mailed, on the date of
receipt of such mailing or, if via facsimile, on the date of actual receipt of
such e-mail. Any party may from time to time, by notice in writing, change its
address for the purpose of this Section.
 
 
5

--------------------------------------------------------------------------------

 
 
9.       ENTIRE AGREEMENT
 
This Agreement constitutes the entire agreement between the parties with respect
to the services of the Consultant to be provided to the Company, and supersedes
all prior agreements, representations, understanding and commitments, whether
oral or written. This Agreement may not be amended except by way of an
instrument in writing executed by both parties.
 
10.     NON-WAIVER
 


Any condoning, excusing or overlooking by the Company of any default, bre ach,
or non-observance by the Consultant at any time, or times, in respect of any
agreement, proviso, or condition contained in this Agreement shall not operate
as a waiver of the Company's rights under this Agreement in respect of any
subsequent default, breach or non-observance nor as to defeat or affect in any
way the rights of the Company under this Agreement in respect of any subsequent
default, breach, or non-observance.
 
11.     HEADINGS
 
The headings to the sections in this Agreement have been inserted as a matter of
convenience and are for reference only and in no way define, limit or enlarge
the scope or meaning of this Agreement or any provision of it.
 
12.     ILLEGALITY
 
Should any provision, or provisions, of this Agreement be illegal or not
enforceabl e, it, or they, shall be considered separate and severable from this
Agreement and its remaining provisions shall remain in force and be binding upon
the parties as though the provision or provisions had never been included.
 
13.     GOVERNING LAWS
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of Nevada, U.S.A., without regard to any choice of law or conflict of
law provisions thereof.
 
14.     ARBITRATION.
 
Any dispute or claim arising out of, or in connection with, any provision of
this Agreement, excluding the Company’s right to seek injunctive relief under
Section 6 hereof, will be finally settled by binding arbitration in the county
in which the principal executive offices of the Company are located in
accordance wi th the rules of the American Arbitration Association.  The parties
shall mutually agree on one arbitrator. The arbitrator shall apply Nevada law,
without reference to rules of conflicts of law or rules of statutory
arbitration, to the resolution of any di spute.  Judgment on the award rendered
by the arbitrator may be entered in any court having jurisdiction thereof.


Notwithstanding the foregoing, the parties may apply to any court of competent
jurisdiction for preliminary, or interim, equitable relief, or to compel
arbitration in accordance with this paragraph, without breach of this
arbitration provision.
 
15. SUCCESSORS AND ASSIGNS
 
15.1   This Agreement shall not be assignable by either party; provided,
however, that if the Company shall merge into, or consolidate with, or transfer
substantially all of its assets to, another corporate, or business entity, this
Agreement shall run to the benefit of and may be assigned to the Company's
successors resulting from such merger, consolidation or transfer.
 


 
6

--------------------------------------------------------------------------------

 
15.2   Except as otherwise provided in this Agreement, all terms of this
Agreement shall be binding upon the respective successors and permitted assigns
of the parties hereto and shall enure to the benefit of, and be enforceable by,
the parties hereto and their respective successors and permitted assigns.
 
16. ADVICE OF COUNSEL.
 
Each Party acknowledges that, in executing this agreement, such Party has had
the opportunity to seek the advice of independent legal counsel, and has read
and understood all of the terms and provisions of this agreement.  This
Agreement shall not be construed against any Party by reason of the drafting or
preparation hereof.
 
17. COUNTERPARTS
 
This Agreement may be signed in one or more counterparts, each of which may be
executed and delivered via facsimile with the same validity as if it were a
manually executed document.
 
The PARTIES, intending to be contractually bound have executed this Agreement
hereof as of the date first written above.




The “COMPANY”
 
 
 
 
 
The “CONSULTANT”
 
By its:
     
Name: Nikolaos Kardaras
 
Mikulas Dylowicz
 
Title:   Secretary
 
     






 
7

--------------------------------------------------------------------------------

 

 
Exhibit “A”
 
Contract Services Description
 






-  
Telephone and email investors inquiry responses;

-  
Dissemination of the Company’s Public information upon request to investors and
third parties;

-  
Maintenance of investors database and circulation of all press releases or other
announcements to the membership list; and such other services as may from time
to time be required.


 
8

--------------------------------------------------------------------------------

 
